PER CURIAM.
Those portions of the order on appeal which modified the appellee’s child support obligations established by prior orders of the court are manifestly erroneous both because they were improperly rendered without notice and because they are substantively incorrect. Daugherty v. Daugherty, 308 So.2d 24 (Fla.1975). Consequently, the order of February 19, 1976 is reversed and the cause remanded with directions to strike paragraphs 1-3 from that order.
REVERSED and REMANDED with directions.
DAUKSCH and LETTS, JJ., and SCHWARTZ, ALAN R., Associate Judge, concur.